





Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of this 27th day of June,
2011 (the “Effective Date”), is by and between SCHOOL SPECIALTY, INC., a
Wisconsin corporation (the “Company”) and DAVID J. VANDER ZANDEN (“Employee”).

RECITALS

The Company and Employee are parties to an Employment Agreement dated November
5, 2002, as amended effective as of December 31, 2008 (the “2002 Agreement”).  

Employee has indicated his desire to retire effective April 28, 2012 and the
Board of Directors of the Company intends to engage in a process to identify
Employee’s successor, and the Company and Employee desire to terminate and
replace the 2002 Agreement in connection therewith.

The Company desires to continue to employ Employee and to have the benefit of
his skills and services, and Employee desires to accept employment with the
Company on the terms and conditions set forth herein.

This Agreement supersedes and cancels any other prior employment agreements or
understandings, written or oral, between the Company and Employee, including the
2002 Agreement.

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein, and the performance of each, the parties hereto,
intending legally to be bound, hereby agree as follows:

AGREEMENTS

1.

Employment and Duties.  The Company hereby agrees to employ Employee and
Employee hereby accepts employment as the Chief Executive Officer and President
of the Company and agrees to devote his full business time and efforts to the
diligent and faithful performance of his duties as Chief Executive Officer and
President of the Company hereunder under the direction of the Board of Directors
of the Company.  Such duties shall be performed from the Company’s headquarters
in Greenville, Wisconsin.  Subject to Employee’s satisfaction of the condition
in Section 8, below, and provided that Employee’s employment has not been
terminated pursuant to Section 5(b), 6(a) or 6(b), below, and except as provided
in Section 5(c), below, Employee shall be nominated by the Board of Directors of
the Company (the “Board”) for election to the Board at the 2012 annual meeting
of shareholders (the “2012 Meeting”) for a three-year term.

2.

Term of Employment.  Unless sooner terminated as hereinafter provided, the term
of Employee’s employment hereunder shall commence with and only with the
Effective Date and shall continue until April 28, 2012 (the “Term”).  This
Agreement may be terminated prior to the end of the Term in the manner provided
herein.








3.

Compensation.  For all services rendered by Employee, the Company shall
compensate Employee as follows:

(a)

Base Salary.  Effective on the date hereof, the annual base salary payable to
Employee shall be Six Hundred Seventy Five Thousand Dollars ($675,000.00) or
such greater amount as determined from time to time by the Board of Directors of
the Company, payable on a regular basis in accordance with the Company’s
standard payroll procedures, but not less than monthly.  This amount is stated
before reductions for federal and state income and employment tax withholding.
 It is understood that the base salary is a minimum amount, and shall not be
reduced during the Term.

(b)

Incentive Bonus.  Provided Employee remains employed by the Company through the
last day of the Term, Employee shall be entitled to receive the incentive bonus
earned under the Company’s senior management bonus program for the fiscal year
ending April 28, 2012, which incentive bonus shall be paid in accordance with
the Company’s senior management bonus program, at such time as other members of
senior management of the Company receive their incentive bonuses under such
program.

(c)

Perquisites, Benefits, and Other Compensation.  While employed by the Company,
Employee shall be entitled to receive all perquisites and benefits as are
customarily provided by the Company to its executive employees, subject to such
changes, additions, or deletions as the Company may make generally from time to
time.

(d)

Non-Vested Stock Units.  The shares of Company common stock earned by Employee
under the Fiscal 2010 Performance Share Program shall vest in full and be
distributed to Employee upon the earlier of the last day of the Term or upon
termination of Employee’s employment pursuant to Section 5, below.

(e)

Stock Options.  In the event Employee is nominated for election to the Board at
the 2012 Meeting but is not elected, or is not or is unable to be nominated for
any reason other than as a result of termination of Employee’s employment
pursuant to Section 6(a) or Section 6(b), Employee’s stock options shall be
amended to provide for the same vesting and exercisability as if he had been
elected to the Board for a three-year term.

(f)

Director Compensation.  In the event Employee is nominated for election to the
Board at the 2012 Meeting but is not elected, or is not or is unable to be
nominated for any reason other than as a result of termination of Employee’s
employment pursuant to Section 6(a) or Section 6(b), Employee shall be entitled
to receive a lump sum payment equal to three (3) times an amount equal to the
sum of (a) the annual cash retainer for a non-employee director who is not a
committee chairman in effect as of





2




June 30, 2012 and (b) the Black-Scholes value of the annual equity grant to a
non-employee director at the regular meeting of the Board in June 2010.

4.

Confidential Information and Company Property.

(a)

Employee will acquire information and knowledge respecting the intimate and
confidential affairs of the Company in the various phases of its business.
 Accordingly, Employee agrees that he shall not for a period of two (2) years
following the termination of his employment with the Company, use for himself or
disclose to any person not employed by the Company any such knowledge or
information heretofore acquired or acquired during the term of this employment
hereunder including but not limited to information marked “confidential
information.”  Employee agrees to hold all trade secrets, as defined in §134.90
of the Wisconsin Statutes and as hereinafter amended from time to time, in
strict confidence and agrees not to use or disclose such trade secrets in any
way following the termination of his employment with the Company at any time.
 Nothing in this agreement shall be construed to limit or supersede the common
law of torts or statutory or other protection of trade secrets where such law
provides the Company with greater protections or protections for a longer
duration than that provided in this Section 4.

(b)

Employee agrees that all memoranda, notes, records, papers or other documents
and all copies thereof relating to the Company’s operations or business, some of
which may be prepared by him, and all objects associated therewith (such as
models and samples) in any way obtained by him shall be the Company’s property.
 This shall include, but is not limited to, documents and objects concerning any
process, apparatus, or product manufactured, used, developed, investigated, or
considered by the Company.  Employee shall not, except for Company use, copy or
duplicate any of the aforementioned documents or objects, nor remove them from
the Company’s facilities, nor use any information concerning them except for the
Company’s benefit, either during his employment or thereafter.  Employee agrees
that he will deliver all of the aforementioned documents and objects that may be
in his possession to the Company on termination of his employment, or at any
other time on the Company’s request, together with his written certification of
compliance, except for those documents and objects received as a director of the
Company.

5.

Removal from Office; Termination of Employment for Death, Disability and
Without Cause.  

(a)

The Board may remove Employee from the position of Chief Executive Officer and
President in connection with its process of identifying and hiring Employee’s
successor and specifying the first date of employment for Employee’s successor.
 Upon such removal, Employee will have such duties, if any, as may be prescribed
from time to time by the Board.





3







(b)

Employee’s employment shall terminate immediately upon his death.  Should
Employee’s employment with the Company be terminated pursuant to the terms of
this Section 5(b), the Company shall continue to pay to Employee the Base Salary
described in Section 3(a), above, through April 28, 2013.  During such period of
salary continuation, Employee’s family shall continue to be covered under all
health insurance coverage of the Company afforded its senior management, at the
then effective cost sharing arrangement between Employee and the Company.
 Employee shall also be entitled to receive the incentive bonus that Employee
would have earned had Employee’s employment continued through the last day of
the fiscal year in which his employment terminates, payable in accordance with
the Company’s senior management bonus program, at such time as other members of
senior management of the Company receive their incentive bonuses under such
program, but prorated on the basis of the number of days during that fiscal year
for which Employee was employed by the Company.  In addition, the Company shall
provide Employee all benefits accrued through the date of termination of
employment under the plans referenced in Section 3(c), above.  The Company shall
have no obligation to Employee under any severance pay or similar plan or policy
of the Company.

(c)

In the event the Employee becomes physically or mentally disabled so as to
qualify for disability payments under the then current disability coverage for
full-time employees of the Company, the Company may at its option terminate
Employee’s employment upon not less than thirty (30) days’ written notice.  The
Company’s right to terminate the Employee’s employment pursuant to the preceding
sentence shall cease in the event the notice of termination provided for therein
shall not be given during the period of the Employee’s disability or within
ninety (90) days after such disability ceases.  In the event of such termination
of employment, the Company shall be obligated to pay to Employee the Base Salary
described in Section 3(a), above, reduced by the gross amount of the
Company-provided disability payments received by the Employee, through April 28,
2013.  During such period of salary continuation, Employee and his family shall
continue to be covered under all health insurance coverage of the Company
afforded its senior management, at the then effective cost sharing arrangement
between Employee and the Company.  Employee shall also be entitled to receive
the incentive bonus that Employee would have earned had Employee’s employment
continued through the last day of the fiscal year in which his employment
terminates, payable in accordance with the Company’s senior management bonus
program, at such time as other members of senior management of the Company
receive their incentive bonuses under such program, but prorated on the basis of
the number of days during that fiscal year for which Employee was employed by
the Company.  In addition, the Company shall provide Employee all benefits
accrued through the date of termination of employment under the plans referenced
in Section 3(c), above.  The





4




Company shall have no obligation to Employee under any severance pay or similar
plan or policy of the Company.  In the event Employee’s disability would prevent
him from reasonably carrying out the duties of a director of the Company, the
Board shall not be obligated to nominate Employee for election to the Board at
the 2012 Meeting.

(d)

The Company may at its option and for any reason terminate Employee’s employment
upon not less than thirty (30) days’ written notice.  Should Employee’s
employment with the Company be terminated pursuant to the terms of this Section
5(d), the Company shall continue to pay to Employee the Base Salary described in
Section 3(a), above, through April 28, 2013.  To the extent not previously paid
to Employee, Employee shall also be entitled to receive the incentive bonus that
Employee would have earned had Employee’s employment continued through the last
day of the Term, payable in accordance with the Company’s senior management
bonus program, at such time as other members of senior management of the Company
receive their incentive bonuses under such program.  In addition, if Employee’s
employment terminates prior to the end of the Term, Employee and his family
shall continue to be covered until April 28, 2013 under all health insurance
coverage of the Company afforded its senior management, at the then effective
cost sharing arrangement between Employee and the Company, provided that the
subsidy Employee receives from the Company shall be taxable income to him.
 Finally, the Company shall provide Employee all benefits accrued through the
date of termination of employment under the plans referenced in Section 3(c),
above.  The Company shall have no obligation to Employee under any severance pay
or similar plan or policy of the Company.

6.

Termination of Employment For Cause; Voluntary Termination.

(a)

The Company reserves the right to immediately terminate Employee’s employment
under this Agreement should any of the following occur:

(i)

Employee’s commission of a felony that is an act which, in the opinion of the
Board of Directors, is either abhorrent to the community or is an intentional
act, which the Board of Directors considers materially damaging to the
reputation of the Company or its successors or assigns.

(ii)

Employee’s breach of or failure to perform his obligations in accordance with
the terms and conditions of this Agreement.  However, the right of the Company
to terminate the employment of Employee under the terms of this Section 6(a)(ii)
shall be conditioned upon the Company promptly providing to Employee a written
notice which describes the Employee’s breach or failure to perform his
obligations in accordance with the terms and conditions of this Agreement.
 Employee shall have thirty (30) days from the date of the Company’s issuance of
this notice to cure the described breach or failure.  Notwithstanding the above
described language, should the Company issue a notice under the terms of this





5




Section 6(a)(ii) (the “First Notice”) and within the twelve month period
following such notice issue a second notice under this Section 6(a)(ii) for a
breach or failure to perform similar to the breach or failure to perform cited
in the First Notice, Employee shall have no cure rights for such breach or
failure to perform.

(b)

Employee reserves the right to immediately terminate Employee’s employment under
this Agreement.

Should Employee’s employment with the Company be terminated pursuant to the
terms of this Section 6, the Company shall pay to Employee the Base Salary
described in Section 3(a) through the date of termination and provide Employee
all benefits accrued through the date of termination of employment under the
plans referenced in Section 3(c), above.  The Company will have no further
obligations to Employee.

7.

Definition of Termination of Employment; “Special Employee” Delay in
Payments.  

(a)

For all purposes of this Agreement, Employee’s employment shall be treated as if
it were terminated if the termination meets the definition of “separation from
service” as set forth in Treas. Reg. §1.409A-1(h).


(b)

Notwithstanding anything to the contrary contained in this Agreement, if (i)
Employee is a “specified employee” within the meaning of Treas. Reg.
§1.409A-1(i), and (ii) any amounts or benefits to be paid to Employee upon
termination of employment as defined in Section 7(a), above, do not qualify for
exemption from Section 409A or this delay in payment rule under the short-term
deferral exception to deferred compensation of Treas. Reg. §1.409A-1(b)(4), the
separation pay plan exception to deferred compensation of Treas. Reg.
§1.409A-1(b)(9), or otherwise, then payments of such amounts, not exempt from
Section 409A of the Code, shall be made in accordance with the terms of this
Agreement, but in no event earlier than the first to occur of (1) the day after
the six-month anniversary of Employee’s termination of employment, or (2)
Employee’s death.  Any payments delayed pursuant to the prior sentence shall be
made in a lump sum, on the first business day after the six-month anniversary of
Employee’s termination of employment along with interest thereon payable at the
short-term applicable federal rate for monthly payments, as determined under
Section 1274(d) of the Code, for the month in which Employee’s employment
terminated.

8.

Release of Claims.  Employee will have no right to be nominated for election to
the Board at the 2012 Meeting, unless and until Employee executes after his
termination of employment, and there shall be effective following any statutory
period for revocation, a release provided to him by the Company, in
substantially the form attached hereto as Exhibit A, as reasonably modified in
the Company’s





6







discretion as required to comply with subsequent changes in law.  The execution
by Employee of the release and the statutory period for revocation must be
completed prior to the date on which the Board nominates Employee for election
at the 2012 Meeting, provided that the final form of the release is provided to
Employee on a date no later than the tenth (10th) business day after the date of
termination of Employee’s employment.

9.

Covenant Not to Compete.  In consideration of the employment hereunder, Employee
hereby agrees that during the term of his employment by the Company and for a
period of twenty four (24) months following the termination of his employment
with the Company, Employee will not either directly or indirectly (i) own, (ii)
have proprietary interest (except for less than 5% of any listed company or
company traded in the over-the-counter market) of any kind in, or (iii) provide
Restricted Services to any firm, other than the Company and its subsidiaries,
engaged in providing, manufacturing and/or distributing school supplies,
equipment, supplemental learning products, furniture, core standards based and
supplemental curriculum programs including but not limited to instructional
programs and assessment tools, professional services including but not limited
to value-add consulting services to schools and school districts or other
products or services, provided, made and/or distributed by the Company or any of
the Company’s present or future subsidiaries (acquired during the Term) offered
by the Company as of the Employee’s last date of employment in the geographic
area where the Company or any of the Company’s present or future subsidiaries
(acquired during the Term) are engaged in business without the express written
consent of the Company.  For purposes of this Section 9, “Restricted Services”
means the provision, as an employee, officer, consultant, director or otherwise,
of advice, assistance or work of the type provided by Employee to the Company
during the twelve (12) month period immediately preceding the end, for whatever
reason, of Employee’s employment with the Company.  Employee agrees that a
breach of the covenant contained herein will result in irreparable and
continuing damage to the Company for which there will be no adequate remedy at
law and in the event of any breach of such agreement, the Company shall be
entitled to injunctive and such other and further relief including damages as
may be proper.

10.

Notice.  All notices, demands and other communications hereunder shall be deemed
to have been duly given, if delivered by hand or certified mail, return receipt
requested, with postage prepaid:




 

To the Company:

School Specialty, Inc.
W6316 Design Drive
Greenville, WI  54942
Attention:  David N. Vander Ploeg, Chief Financial Officer
Fax:  (920) 882-5863

 

 

 

 

With a copy to:

Joseph F. Franzoi IV, Esq.
Franzoi & Franzoi, S.C.
514 Racine Street
Menasha, WI  54952






7







 

 

Fax:  (920) 725-0998

 

 

 

 

To Employee:

David J. Vander Zanden
W8918 Great Oak Lane
Hortonville, WI  54944




or to such other address as the person to whom notice is to be given may have
specified in a notice duly given to the sender as provided herein.  Such notice,
request, claim, demand, waiver, consent, approval or other communication shall
be deemed to have been given as of the date when delivered by hand or two days
after being mailed by certified mail, return receipt requested.

11.

Entire Agreement; Amendment; Waiver.  This Agreement (including any documents
referred to herein) sets forth the entire understanding of the parties hereto
with respect to the subject matter contemplated hereby.  Any and all previous
agreements and understandings between or among the parties regarding the subject
matter hereof, whether written or oral, including but not limited to the 2002
Agreement, are superseded by this Agreement.  This Agreement shall not be
amended or modified except by a written instrument duly executed by each of the
parties hereto.  Any extension or waiver by any party of any provision hereto
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.

12.

Expenses.  Each party hereto will pay their respective fees, expenses and
disbursements of their agents, representatives, accountants and counsel incurred
in connection with the subject matter of this Agreement, and its enforcement.
 Notwithstanding the foregoing, if a court of law of competent jurisdiction
determines that in the process of pursuing enforcement of Section 9 against
Employee, the Company engaged in tortious interference with a relationship
between Employee and a third-party that would not violate Section 9, then the
Company agrees to pay Employee all reasonable attorneys' fees, costs, and
damages directly related to such tortious interference, if any, as determined by
the court.

13.

Governing Law.  This Agreement shall in all respects be construed according to
the laws of the State of Wisconsin, without regard to its conflict of laws
principles.





8




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

COMPANY:




SCHOOL SPECIALTY, INC.







/s/ Terry L. Lay                                             

Terry L. Lay, Chairman of the Board







EMPLOYEE:







/s/ David J. Vander Zanden                          

David J. Vander Zanden, Individually











9




EXHIBIT A








10





NOT TO BE SIGNED UNTIL AFTER THE LAST DATE OF EMPLOYMENT




GENERAL RELEASE AGREEMENT

This General Release of Claims (“Release Agreement”) is being executed as a
condition precedent to your re-appointment by School Specialty, Inc. (the
“Company”) to its Board of Directors (“Board).  Provided you accept and do not
revoke this Release Agreement within the periods specified in Paragraph 7,
below, you will be nominated by the Board for re-election to the Board for a
term ending at the 2015 annual meeting of shareholders.  

1.

General Release of Claims.  In exchange for your nomination for re-election to
the Board, which you acknowledge and agree is a benefit and opportunity to which
you would not otherwise be entitled, you agree, on behalf of yourself, your
heirs, successors and assigns, to release the Company, its affiliates, parents
and subsidiaries and their respective past and present officers, directors,
stockholders, partners, members, agents and employees (“Released Parties”) from
any claims arising on or before the date you sign this Release Agreement;
provided, however, that this Release Agreement does not apply to (a) obligations
owed to you under the qualified and nonqualified benefit plans of the Company,
(b) any rights you may have to indemnification under the Company’s Articles of
Incorporation or By-Laws, any insurance policies, other contracts or law,
(c) rights to compensation accrued prior to the date of your termination of
employment; (d) any rights you may have under the Employment Agreement between
the Company and you dated as of June 27, 2011, of which this Release Agreement
is a part; or (e) any rights as a director or shareholder of the Company.  This
release of claims covers any claims related in any way to your employment, the
decision to terminate your employment and termination of that employment
relationship.  This release of claims includes any claims, whether they are
presently known or unknown, or anticipated or unanticipated by you.  You
acknowledge and agree that, if you are 40 years of age or older, your acceptance
of this Release Agreement also will release any and all claims under the federal
Age Discrimination in Employment Act.  This reference to age discrimination
claims does not in any way limit the general and comprehensive nature of the
release of claims provided under this Paragraph 1.  You agree to waive and give
up any benefit conferred on you by any order or judgment issued in connection
with any proceeding filed against the Released Parties regarding any claim
released in this Release Agreement.

2.

Claims to Which Release Agreement Applies.  The release contained at
Paragraph 1, above, applies both to claims which are now known or are later
discovered.  However, this release does not apply to any claims that may arise
after the date this Release Agreement is executed.  Nor does this release apply
to any claims which may not, as a matter of law, be released.

3.

The Terms “Claims” and “Release” Are Construed Broadly.  As used in this Release
Agreement, the term “claims” shall be construed broadly and shall be read to
include, for example, the terms “rights,” “causes of action” (whether arising in
law or equity), “damages,” “demands,” “obligations,” “grievances” and
“liabilities” of any kind or character.  Similarly, the term “release” shall be
construed broadly and shall be read to include, for example, the terms
“discharge” and “waive.”





11







4.

Release Agreement Binding on Employee and Related Parties.  You and the Company
acknowledge and agree that this Release Agreement shall be binding upon you and
your agents, attorneys, personal representatives, executors, administrators,
heirs, beneficiaries, successors, and assigns and upon the Company and its
affiliates and subsidiaries and, to the fullest extent possible, the Company’s
and its affiliates’ and subsidiaries’ officers, directors, shareholders,
members, partners, agents and employees, and their respective successors and
assigns.

5.

Additional Consideration.  You acknowledge and agree that you have executed this
Release Agreement in consideration for your nomination for re-election to the
Board.  You acknowledge that such nomination represents consideration in
addition to anything of value that you are otherwise entitled to receive from
the Company.  

6.

All Representations in Documents.  In entering into this Release Agreement, you
acknowledge and agree that you have not relied on any verbal or written
representations by any representative of the Company or its affiliates or
subsidiaries other than those explicitly set forth in this Release Agreement.

7.

Acceptance Procedures; Opportunity to Consider this Release Agreement;
Consultation with Attorney.  The Company wishes to ensure that you voluntarily
agree to the terms contained in this Release Agreement and do so only after you
fully understand them.  Accordingly, the following procedures shall apply:

(A)

You agree and acknowledge that you have read this Release Agreement, understand
its contents, and may agree to the terms of this Release Agreement by signing
and dating it and returning the signed and dated Release Agreement, via mail,
overnight delivery or hand delivery, so that it is received by School Specialty,
Inc.; Attn:  [NAME], [ADDRESS] on or before 5:00 p.m. Central Time on the 21st
calendar day following your receipt of this Release Agreement;

(B)

You agree and acknowledge that you have been advised to consult with an attorney
prior to signing this Release Agreement;

(C)

You understand that this Release Agreement, at Paragraph 1, above, includes a
final general release, including a release of all claims under the Age
Discrimination in Employment Act;

(D)

You understand that you have seven (7) calendar days after signing this Release
Agreement within which to revoke your acceptance of it (“Revocation Period”).
 Such revocation will not be effective unless written notice of the revocation
is, via mail, overnight delivery or hand delivery, directed to School Specialty,
Inc.; Attn:  [NAME], [ADDRESS] on or before 5:00 p.m. Central Time on the first
(1st) work day following the expiration of the Revocation Period;

(E)

This Release Agreement will not be binding or enforceable unless you have signed
and delivered it as provided in Paragraph 7(A), above, and have chosen not to
exercise your revocation rights, as described in Paragraph 7(D), above.  If you
give timely notice of your intention to revoke your acceptance of the terms set
forth in this





12




Release Agreement, this Release Agreement shall become null and void, and all
rights and claims of the parties which would have existed, but for the
acceptance of this Release Agreement’s terms, shall be restored; and

(F)

You represent and warrant that, in the event you choose to accept the terms of
this Release Agreement, the date appearing above your name on the last page of
this document shall be the actual date on which you have signed the Release
Agreement.

9.

Voluntary Agreement.  You acknowledge and agree that you have entered into this
Release Agreement knowingly and voluntarily and understand that its terms are
binding on you.  The Company has entered into this Release Agreement knowingly
and voluntarily and understands that its terms are binding on it.

10.

Partial Invalidity of Release Agreement.  If any part of this Release Agreement
is held to be unenforceable, invalid or void, then the balance of this Release
Agreement shall nonetheless remain in full force and effect to the extent
permitted by law.

11.

Headings.  The headings and subheadings in this Release Agreement are inserted
for convenience and reference only and are not to be used in construing the
Release Agreement.

12.

Applicable Law.  Wisconsin law will apply in connection with any dispute or
proceeding concerning this Release Agreement, without regard to its conflicts of
laws provisions.

13.

No Liability.  Nothing in the releases contained in this Release Agreement
should be construed as an admission of wrongdoing or liability on the part of
the Company, its subsidiaries or you.  All parties deny any liability to the
others.  Such provisions are included merely to wrap up all loose ends between
the parties.

EXECUTED THIS _____________ DAY OF ____________________, 20___ AT ______ _.M.




____________________________________
David J. Vander Zanden








13


